Dear Constable Liberto,
You have requested an opinion of the Attorney General as to whether a Constable in Jefferson Parish may simultaneously serve as the Liaison Officer between the Orleans Parish Criminal Sheriff and the Jefferson Parish Council.
The pertinent statutory provision in this matter is LSA-R.S.42:63(D) which states in applicable part:
             "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office."
This provision does not prohibit a local elected ward official from holding full-time employment except in the same political subdivision in which he serves as an elected officer. As the political subdivision of a constable is the ward from which he is elected, he is barred only from holding another employment or office in that political subdivision. LSA-R.S.42:63(9) defines "political subdivision" as follows:
             (9) "Political subdivision" means a parish, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
The position of Liaison Officer between the Orleans Parish Criminal Sheriff and the Jefferson Parish Council constitutes employment in a separate political subdivision. Consequently, it is this office's opinion that, under the particular facts presented in your opinion request, this constable may concurrently hold the position of Liaison Officer without violating the dual officeholding law.
If we can be of further assistance, please contact our office.
Sincerely,
                          Richard P. Ieyoub Attorney General
                          By: Kerry Kilpatrick Assistant Attorney General